141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Joe A. JACOBSON, Appellant,v.Kenneth S. APFEL, Commissioner of Social Security, Appellee.
No. 97-2253ND.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 9, 1998.Decided Feb. 20, 1998.

Appeal from the United States District Court for the District of North Dakota.
Before FAGG and MURPHY, Circuit Judges, and SMITH,* District Judge.
PER CURIAM.


1
Joe A. Jacobson appeals the district court's ruling upholding the Commissioner's decision to deny Jacobson disability insurance benefits.  After careful review of the administrative record and the parties' briefs, we conclude substantial evidence supports the decision of the Commissioner that Jacobson is not disabled for social security purposes.  Accordingly, we affirm the district court.  See 8th Cir.  R. 47B.



*
 The Honorable Ortrie D. Smith, United States District Judge for the Western District of Missouri, sitting by designation